Case 14-37979        Doc 37     Filed 04/16/19     Entered 04/16/19 12:51:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 37979
         Jenelle Bastian

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/20/2014.

         2) The plan was confirmed on 02/05/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/12/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/30/2017.

         5) The case was Completed on 12/21/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $35,836.02.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-37979             Doc 37           Filed 04/16/19    Entered 04/16/19 12:51:32                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $9,950.00
           Less amount refunded to debtor                                  $281.05

 NET RECEIPTS:                                                                                              $9,668.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $406.89
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,406.89

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ace Healthcare Center Ltd.                Unsecured         500.00           NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured         711.00      1,014.40        1,014.40        142.02        0.00
 American InfoSource LP as Agent           Unsecured         645.00        645.34          645.34          90.35       0.00
 American InfoSource LP as Agent           Unsecured         620.00        518.70          518.70          72.62       0.00
 Americredit Financial Ser Inc             Secured       12,841.00     12,215.99        12,215.99           0.00       0.00
 Cash Loans by BMAC Inc                    Unsecured         400.00           NA              NA            0.00       0.00
 Cash Loans by BMAC Inc                    Unsecured         100.00        530.81          530.81          74.31       0.00
 Choice Recovery                           Unsecured         530.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured          50.00        183.00          183.00          25.62       0.00
 Credit ONE BANK NA                        Unsecured           0.00           NA              NA            0.00       0.00
 Dr. Susan Myket                           Unsecured         100.00           NA              NA            0.00       0.00
 Elmhurst Clinic                           Unsecured         100.00           NA              NA            0.00       0.00
 Illinois Tollway                          Unsecured     11,000.00     31,582.60        31,582.60      4,421.56        0.00
 MB Financial                              Unsecured      1,000.00            NA              NA            0.00       0.00
 MBB                                       Unsecured         182.00           NA              NA            0.00       0.00
 Pathways Psychology Services              Unsecured         100.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         440.00        440.29          440.29          61.64       0.00
 Portfolio Recovery Associates             Unsecured         776.00        776.42          776.42        108.70        0.00
 Premier Bankcard                          Unsecured         751.00        751.83          751.83        105.26        0.00
 US Bank                                   Unsecured         100.00      1,142.69        1,142.69        159.98        0.00
 Villa PARK Photo Enforcement              Unsecured         200.00           NA              NA            0.00       0.00
 Villa PARK Police                         Unsecured         100.00           NA              NA            0.00       0.00
 West Suburban Hospital                    Unsecured         100.00           NA              NA            0.00       0.00
 West Suburban Medical Center              Unsecured         100.00           NA              NA            0.00       0.00
 West suburban Obstetrics and Gynecology   Unsecured         100.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-37979        Doc 37      Filed 04/16/19     Entered 04/16/19 12:51:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $12,215.99               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $12,215.99               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,586.08          $5,262.06              $0.00


 Disbursements:

         Expenses of Administration                             $4,406.89
         Disbursements to Creditors                             $5,262.06

 TOTAL DISBURSEMENTS :                                                                       $9,668.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
